ACCEPTED
                                                                                       06-15-00059-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                   7/1/2015 5:20:34 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK



                               NO. 06-15-00059-CR
                                                                      FILED IN
                                                               6th COURT OF APPEALS
JAMES WAYNE WALSH                         §   IN THE             TEXARKANA, TEXAS
                                          §                    7/1/2015 5:20:34 PM
VS.                                       §   6TH COURT            DEBBIE AUTREY
                                          §                            Clerk
SATE OF TEXAS                             §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF, 2ND

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes James Wayne Walsh, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

       1.   This case is on appeal from the 196TH Judicial District Court of Hunt

County, Texas.

       2.   The case below was styled the STATE OF TEXAS vs. James Wayne

Walsh, and numbered 28,919.

       3.   Appellant was convicted of Evading Arrest with a Vehicle

       4.   Appellant was assessed a sentence of 45 years on February 12, 2015.

       5.   Notice of appeal was given on February 17, 2015.

       6.   The clerk's record was filed on April 22, 2015; the reporter's record

was filed on April 20, 2015.
       7.    The appellate brief is presently due on July 1, 2015.

       8.    Appellant requests an extension of time of 30 days from the present

date, i.e. July 31, 2015.

       9.    No extension to file the brief has been received in this cause.

       10.   Defendant is currently incarcerated.

       11.   Appellant relies on the following facts as good cause for the requested

extension:

       Appellant’s attorney, Jason A. Duff has begun a review the several volumes

in the reporter’s record and the clerk’s record the record; however, Appellant’s

counsel requests additional time to sufficiently develop the arguments material to

the brief.

       Counsel is also appointed in:

       Mark Eugene Engle v. The State of Texas, Appellate Case Number: 06-14-

00239-CR with a brief Due also on July 1, 2015.

       Shahid Karriem Ansari, III. v. The State of Texas, Appellate Case Number:

06-14-00220-CR with a brief Due on July 22, 2015.

       Pamela Diane Contreras v. The State of Texas, Appellate Case Number: 05-

15-00544-CR.

       Charles Francis Williams v. The State of Texas, Appellate Cause Numbers:

06-15-00030-CR and 06-15-00031.
         Counsel prepared for and represented his client in for a Temporary

Restraining Order Hearing June 18, 2015 Cause No. 76,055 in the 354th Judicial

District of Hunt County.

         Counsel prepared for and represented his client in for a Temporary

Restraining Order Hearing June 30, 2015 Cause No. 82,028 in the 354th Judicial

District of Hunt County.

         Counsel prepared for and represented his clients for a Final Trial of two

related Termination of Parental rights cases in In the Interest of J.N. and J.N. in

Cause No 81,156 in the 196th District Court and In the Interest of J.F., J.L and J.N.

in Cause No 80,884 in the 196th District Court on May 28, 2015 which was

continued and contested for the entire day of June 19, 2015.

         Counsel prepared for and represented his clients in Adversarial hearings in

Hunt County Child Protection Court for Northeast Texas #2 on June 26, 2015,

which was not completed until after 5 pm and on July 1, 2015 in several separate

cases.

         WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                        JASON A DUFF
                                        2615 Lee St.
                                      P.O. Box 11
                                      GREENVILLE, TX 75069
                                      Tel: 903.455.1991
                                      Fax: 903.455.1417



                                      By: /s/ Jason A. Duff
                                        Jason A. Duff
                                        State Bar No. 24059696
                                        jasonaduff@hotmail.com
                                        Attorney for James Wayne Walsh



                        CERTIFICATE OF SERVICE

      This is to certify that on July 1, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hunt

County, by electronic service through the Electronic Filing Manager.



                                          /s/ Jason A. Duff
                                      Jason A. Duff